Citation Nr: 0921421	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  08-05 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
and Insurance Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits pursuant to the provisions of 38 U.S.C.A. 
§ 1318.  

3.  Entitlement to VA nonservice-connected death pension 
benefits.  

4.  Entitlement to accrued benefits.  


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran had active service from April 1957 to May 1958.  
The Veteran died on June [redacted], 2004.  The appellant is his 
surviving spouse.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2007 RO rating decision that denied the 
appellant's claims.  


FINDINGS OF FACT

1.  The Veteran died on June [redacted], 2004, at age 65, due to 
arteriosclerotic cardiovascular disease, due to or as a 
consequence of diabetes mellitus, due to or as a consequence 
of chronic renal failure.  No other significant conditions 
contributing to death but not resulting in the underlying 
cause were noted.  An autopsy was not performed.  

2.  At the time of his death, the Veteran had no adjudicated 
service-connected disability.  

3.  The Veteran is not shown to have manifested complaints or 
findings of arteriosclerotic cardiovascular disease, diabetes 
mellitus or chronic renal failure in service or for many 
years thereafter.  

4.  Neither the fatal arteriosclerotic cardiovascular 
disease, nor the diabetes mellitus or chronic renal failure 
is shown to be due to any event or incident of the Veteran's 
service.  

5.  A service-connected disability is not shown to have 
caused or contributed materially in producing or accelerating 
the Veteran's demise.  

6.  At the time of his death, the Veteran was not in receipt 
of, or entitled to receive, compensation for service-
connected disability that was totally disabled by a schedular 
or unemployability rating for a period of ten years 
immediately prior thereto.  

7.  The Veteran did not perform the requisite service to that 
would make his spouse eligible to received VA nonservice-
connected death pension benefits.  

8.  The appellant did not file a claim for accrued benefits 
within one year of the Veteran's death, nor did the Veteran 
have a claim for a VA benefit pending at the time of his 
death.  


CONCLUSION OF LAW

1.  The claim of service connection for the cause of the 
Veteran's death is not denied.  38 U.S.C.A. §§ 1110, 1131, 
1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 
(2008).  

2.  The criteria for the payment of DIC benefits pursuant to 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22(a)(2)(i) (2008).  

3.  Basic eligibility criteria for the appellant to receive 
nonservice-connected VA death pension benefits are not met.  
38 U.S.C.A. §§ 101(2), (24), 107, 1502, 1521, 1541 (West 
2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.40, 3.41 (2008).  

4.  The claim for accrued benefits is denied by operation of 
law.  38 U.S.C.A. §§ 5101, 5121 (West 2002); 38 C.F.R. §§ 
3.152, 3.1000 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  

By way of a letter dated in June 2008, the appellant was 
furnished notice of the type of evidence needed in order to 
substantiate her claims.  The appellant was also generally 
informed that she should send to VA evidence in her 
possession that pertains to the claims and advised of the 
basic law and regulations governing the claims, the 
cumulative information and evidence previously provided to VA 
(or obtained by VA on the appellant's behalf), and provided 
the basis for the decisions regarding the claims.  

The appellant was provided with adequate notice of the 
evidence which was not of record, additional evidence that 
was necessary to substantiate the claims, and she was 
informed of the cumulative information and evidence 
previously provided to VA, or obtained by VA on her behalf.  

In the present case, VA provided adequate VCAA notice with 
respect to the appellant's claims after the initial decisions 
in this case.  While the notice provided was not given prior 
to the first RO adjudication of the claims, the notice was 
provided by the RO prior to the March 2009 supplemental 
statements of the case, and prior to the transfer and 
certification of the appellant's case to the Board.  

The Board also finds that the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and observes that the appellant has had 
time to consider the content of the notice and respond with 
any additional evidence or information relevant to the 
claims.  

Based on this, the Board concludes that any defect in the 
timing of the VCAA notice is harmless.  See generally, Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant are to be 
avoided).  To decide the appeal on these facts would not be 
prejudicial error to the appellant.  

For these reasons, the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, VCAA requires only that the duty to notify 
be satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Sutton v. Brown, 9 Vet. App. 553 (1996).  

In addition, where the claims involve basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply all of 
the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The reasoning of this 
case also applies to the issues at hand.  

Despite the defective notice provided to the appellant on 
these latter two elements, the Board finds no prejudice to 
the Veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, supra.  

In this regard, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claims, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.  

The Board also finds that VA has made reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate her claims.  38 U.S.C.A. § 5103A.  In 
particular, the information and evidence associated with the 
claims file consists of the Veteran's service records, the 
Veteran's death certificate, and statements submitted by the 
appellant in support of the claims.    

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the appellant's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the appellant.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.  


II.  Service Connection for the Cause of the Veteran's Death

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  The surviving 
spouse of a Veteran who has died from a service-connected 
disability or compensable disability may be entitled to 
receive DIC.  38 U.S.C.A. § 1310.  

To establish service connection for the cause of the 
Veteran's death, the evidence of record must show that a 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

The service-connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  

To be considered a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c)(1).  

It is not sufficient to show that the service-connected 
disability casually shared in producing death; rather, a 
causal connection must be shown.  Id.  

Here, the evidence in the claims file shows that the Veteran 
died on June [redacted], 2004 at the age of 65.  The cause of the 
Veteran's death, as reported on the death certificate, was 
that of arteriosclerotic cardiovascular disease, due to or as 
a consequence of diabetes mellitus, due to or as a 
consequence of chronic renal failure.  No other significant 
conditions contributing to death but not resulting in the 
underlying cause were noted, and an autopsy was not 
performed.  At the time of the Veteran's death, he had no 
service-connected disabilities. 

There is no indication in the claims file that an underlying 
medical condition that led to the Veteran's demise in 2004 
was present until many years after service.  On the 
Certificate of Death, none of the identified disorder is 
shown to have its onset  earlier than 10 years prior to the 
Veteran's death.  Moreover, the appellant has presented no 
assertions linking any of these conditions to the Veteran's 
period olfactive duty.  Without more from the appellant, 
there is no basis permitting further development with respect 
to any of the claims in this case.  

Based on the foregoing, the Board finds that the evidence is 
against a finding that the Veteran's death was caused by a 
medical condition that had its onset during his active 
service.  Service connection will be granted to a Veteran 
that develops a disability in service or, in some cases, 
within one year of service.  38 C.F.R. § 3.303, 3.307, 3.309.  

Here, the evidence does not show that the Veteran was found 
to have arteriosclerotic cardiovascular disease, diabetes 
mellitus or a chronic renal condition in service or within 
one year after service.  Nor is there any competent evidence 
linking the onset of these conditions to an event or incident 
of his service.  

In reaching this determination, the Board does not wish in 
any way to diminish the Veteran's honored service.  The 
Board, however, is precluded from reaching its own 
unsubstantiated medical conclusions, and is instead bound on 
these matters by the medical evidence of record.  See Jones 
v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. 
Brown, 8 Vet. App. 546, 553 (1996) (en banc); in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

At this point, the Board notes that VA did not seek a medical 
opinion in order to assist the appellant with her claim.  
Under VCAA, VA is obliged to obtain a medical opinion when 
the record contains competent evidence that the Veteran has a 
current disability that may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d).  

The evidence of a link between a disability and service must 
be competent, and the appellant is required to show some 
causal connection between the disability and military 
service.  Wells v. Principi, 326 F.3d 1381, 1338 (Fed. Cir. 
2003).  A finding of current disability alone is not enough.  
Id.  

In this case, the record contains medical evidence 
identifying the cause of the Veteran's death, but no 
competent medical evidence or opinion even suggesting that 
the conditions that led to the Veteran's demise was related 
to his active service.  38 C.F.R. § 3.159(c)(4) (2002); see 
also Charles v. Principi, 16 Vet. App. 375 (2002).  The Board 
therefore concludes that a VA examination of the Veteran is 
not necessary in this case.  

On this record, the Board finds that the evidence is 
sufficient to reach a decision is this case.  In the absence 
of competent medical evidence to support the claim, service 
connection for the cause of the Veteran's death must be 
denied.  


III.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.

Section 1318 of title 38, United States Code, authorizes 
payment of DIC to a benefits-eligible surviving spouse in 
cases where a Veteran's death was not service connected, 
provided the Veteran was in receipt of or entitled to receive 
compensation at the rate of 100 percent (total rating) due to 
service-connected disability for a period of ten or more 
years immediately preceding death.  The statute was 
implemented at 38 C.F.R. § 3.22.  

As noted, the evidence in this case shows that Veteran died 
on June 7, 2004 at the age of 65.  The cause of death, as 
reported on the Veteran's death certificate, was 
arteriosclerotic cardiovascular disease, due to or as a 
consequence of diabetes, due to or as a consequence of 
chronic renal failure.  No other significant conditions 
contributing to death but not resulting in the underlying 
cause were noted, and an autopsy was not performed.  At the 
time of the Veteran's death, he had no service-connected 
disabilities.  

Because the Veteran was not in receipt of or entitled to 
receive compensation at the rate of 100 percent (total 
rating) due to service-connected disability for a period of 
ten or more years immediately preceding his death, DIC 
benefits are not payable in this case under the provisions of 
38 U.S.C.A. § 1318.  

Based on the foregoing, the appellant's claim for DIC must be 
denied as a matter of law.  As the disposition of this claim 
is based on the law, and not the facts of the case, the claim 
must be denied based on a lack of entitlement under the law.  
See Mason v. Principi, 16 Vet. App. at 132; Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  


IV. Death Pension

The appellant claim for VA death pension benefits is based 
upon the Veteran's service from April 1957 to May 1958.  As 
previously indicated, he died in June 2004.  

In order to establish basic eligibility for VA disability 
pension benefits, it is required, in part, that the 
individual in respect to whom pension is claimed be a Veteran 
who had active military, naval, or air service.  See 38 
U.S.C.A. §§ 101(2), (24), 1521(a), (j); 38 C.F.R. §§ 3.1, 
3.6.  

The term "Veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  The term "active 
military, naval, or air service" includes active duty.  38 
U.S.C.A. § 106.  "Active duty" is defined as full-time duty 
in the Armed Forces, which consists the United States Army, 
Navy, Marine Corps, Air Force, and Coast Guard, including 
their Reserve components.  38 C.F.R. § 3.1, 3.6(a), (b).  

The law authorizes the payment of a pension to a Veteran of 
wartime who has the requisite service and who is permanently 
and totally disabled from non-service-connected disability 
not due to the Veteran's own willful misconduct. 38 U.S.C.A. 
§§ 1502, 1521 (West 2002 & Supp. 2007).  

In addition, the Secretary will pay pension for non-service-
connected disability or death to the surviving spouse of a 
Veteran of a period of war who met the service requirements 
prescribed in Section 1521(j) of Title 38, U.S. Code, or who 
at the time of death was receiving, or was entitled to 
receive, compensation or retirement pay for a service-
connected disability.  38 U.S.C.A. § 1541.  

Service of persons enlisted under section 14 of Public Law 
No. 190, 79th Congress (Act of Oct. 6, 1945), is included for 
compensation and dependency and indemnity compensation, but 
not for pension benefits.  

In this case, the Veteran had active service from April 1957 
to May 1958.  This is not recognized as wartime service under 
38 C.F.R. § 3.2.  Unfortunately, therefore, the Board finds 
that the appellant is not eligible for the requested benefit.  

In an issue such as this one, where the law and not the 
evidence is dispositive of the issue before the Board, the 
claim should be denied because of the absence of legal merit 
or the lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  As basic eligibility for 
pension is precluded based upon the service of the 
appellant's spouse, therefore, the appeal must be denied.  


V.  Accrued Benefits.

Next, in this case, the appellant's assertions have been 
construed as requesting accrued benefits.  

Accrued benefits are defined as periodic monetary benefits to 
which an individual was entitled at death based on evidence 
in the file at death and due and unpaid for a period not to 
exceed two years prior to the last date of entitlement (i.e., 
the Veteran's death).  38 U.S.C.A. § 5121(a) (effect prior to 
December 16, 2003); 38 C.F.R. § 3.1000(a).  By statute, the 
appellant takes the Veteran's claims as they stood on the 
date of his death.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. 
Cir. 1996).  

In addition, the Board notes that Congress amended 38 
U.S.C.A. § 5121 to repeal the two-year limit on accrued 
benefits so that a Veteran's survivor may receive the full 
amount of award for accrued benefits.  

This change applies only to cases involving events occurring 
on or after the date of enactment, December 16, 2003.  
Because the Veteran died after the date of enactment, this 
change in the law applies in this case.  See Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 104, 117 Stat. 
2651 (Dec. 16, 2003), codified at 38 U.S.C. § 5121(a).  

The Veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision.  Jones v. West, 136 F.3d 1296, 
1299-1300 (Fed. Cir. 1998).  

In addition, an application for accrued benefits must be 
filed within 1 year after the date of death.  38 C.F.R. § 
3.1000(c).  Pursuant to VA law and regulation, a claim for 
DIC will also be considered a claim for accrued benefits.  38 
U.S.C.A. § 5101(b)(1) (West 2002); 38 C.F.R. § 3.152(b)(1).  

In this case, at the time of the Veteran's death in June 
2004, service connection was not in effect for any 
disabilities, and there were no claims pending with VA.  

In addition, the appellant's claim for Dependency and 
Indemnity Compensation and accrued benefits was received at 
the RO in March 2007, more than 2 years after the Veteran's 
death.  Under VA law, the claim for accrued benefits was 
untimely.  Id.  Therefore, the appellant has no valid claim 
for the payment to accrued benefits.  Accordingly, the appeal 
must be denied.  See Sabonis, supra.  


ORDER

The claim of service connection for the cause of the 
Veteran's death is denied.  

The claim for DIC benefits under the provisions of 38 
U.S.C.A. § 1318 is denied.  

The claim for VA nonservice-connected death pension is denied 
under the law.  

The claim for accrued benefits is denied under the law.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  


 Department of Veterans Affairs


